Citation Nr: 0314460	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD): In excess of 30 percent from March 
24, 1998 to November 3, 1999; in excess of 70 percent from 
November 4, 1999 to February 13, 2003; and in excess of 50 
percent on and after February 14, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to September 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The RO granted the claim of entitlement to service connection 
for PTSD, and assigned an effective date of 30 percent, 
effective March 24, 1998.

In September 2000, the Board remanded the claim to the RO for 
further development and adjudicative action.  

In March 2003, the RO granted entitlement to an increased 
evaluation of 70 percent for PTSD effective November 4, 1999, 
followed by a decreased rating of 50 percent, effective 
February 14, 2003.

The case has been returned to the Board for further appellate 
review.

As the higher ratings assigned by the RO are not the maximum 
rating available for this disability, the appeal continues.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  From March 24, 1998 to March 11, 1999, PTSD was 
manifested by depressed mood, and restricted and constricted 
affect, comparable to occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect and disturbances in motivation and mood.  

3.  On and after March 12, 1999, PTSD has been manifested by 
markedly and severe depressed mood, underproductive and 
monotonous speech, and restricted affect, comparable to 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as intermittently 
illogical, obscure, or irrelevant speech and near continuous 
depression affecting the ability to function independently, 
appropriately and effectively.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD 
have been met for the period from March 24, 1998 to March 11, 
1999.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9411 (2002).  

2.  The criteria for an increased rating of 70 percent for 
PTSD have been met for the period on and after March 12, 
1999.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records show that the veteran was seen for personal 
problems, and the examiner reported an impression of unstable 
personality.  The service records reflect the veteran's 
service in Vietnam, including his participation in an unnamed 
campaign.  

On March 24, 1998, VA received the veteran's claim of 
entitlement to service connection for PTSD.  He provided 
details of his reported stressors.

Pursuant to the claim, a VA examination was conducted in June 
1998.  The veteran reported that he had received vocational 
training as an auto mechanic following his discharge from 
service.  After his discharge from service, he was employed 
for one to two years with a paper company, about one year 
with a grocery store, and then drove a truck for an aircraft 
company for eight years.  He reported that he drove a dump 
truck for various companies following the aircraft company 
position.  In 1993, he went back to his home state where he 
remained for four years.  About one year prior, he returned 
to California and was living with his brother since that 
time.  He was supporting himself as a part-time auto 
mechanic. 

The veteran complained of nightmares associated with his 
Vietnam experiences, and restless sleep.  He also noted 
increased startle response and having a short temper when 
under stress.  He also noted outbursts.  He did not like 
crowds or people and preferred to be alone.  The veteran 
reported that he had difficulty experiencing positive 
emotions, and felt emotionally numb.  He reported feelings of 
excessive tension and anxiety, depression, sadness, and 
difficulty with anger.  He also reported problems with memory 
and concentration, and becoming accident-prone.

The results of the Minnesota Multiphasic Personality 
Inventory were valid.  On evaluation, the veteran was alert 
and oriented in all four spheres.  His mood was depressed and 
affect restricted.  His speech was slow and soft, and eye 
contact was poor.  His thoughts were organized, lucid and 
coherent.  There was no indication of a thought disorder.  He 
reported sleep impairment marked by restless sleep and 
frequent nightmares and weird dreams.  He denied suicidal or 
homicidal ideation.

The examiner diagnosed chronic PTSD, recurrent major 
depressive disorder, and personality disorder with schizoid 
personality features.  The examiner assigned a Global 
Assessment of Functioning (GAF) Scale score of 50, with 60 as 
the highest in the past year.  The examiner determined that 
the duration of the disturbance had been for a number of 
years since his return from Vietnam, and that such 
disturbance had caused clinically significant distress in his 
social and occupational functioning.  

By rating action of August 1998, service connection was 
granted for PTSD.  A 30 percent rating was assigned, 
effective March 24, 1998.

VA treatment records dated in 1998 and 1999 reflect ongoing 
treatment for PTSD and recommendations for continued 
participation in individual therapy.  The examiner noted the 
following findings in a September 1998 mental health intake 
report: normal motor activity and good eye contact; 
cooperative attitude; fluent speech of normal volume, rate 
and rhythm; normal and logical flow of thought; normal 
content of thought and vague guilt and regrets; no suicidal 
or homicidal ideation; slightly dysphoric mood and depressed; 
constricted affect; smiled and laughed inappropriately and 
became more animated throughout the examination; cognitively 
alert; oriented in all four spheres; attention within normal 
limits; grossly normal memory; estimated low average 
intelligence; superficial insight; and intact critical 
judgment.  The examiner diagnosed chronic PTSD, depressive 
disorder, and alcohol abuse in sustained partial remission.  
Problems with insomnia were also reported.  The examiner 
assigned a GAF score of 65 for the examination date and for 
the past year.  

On March 12, 1999, the examiner reported a GAF score of 45, 
and diagnosed chronic PTSD and alcoholism in partial 
sustained remission.  The veteran's medication compliance was 
good.  He was well groomed and his speech was fluent.  His 
affect was consistent with his moderately depressed mood.  He 
did not have any suicidal or homicidal ideations.  Insomnia 
was noted.  Appetite, energy, concentration and memory were 
within normal limits.  There were no perceptual disturbances 
with respect to thought content.  The examiner noted that 
this was the first appointment, and acknowledged a review of 
the file.  The veteran discussed his Vietnam experiences and 
problems with insomnia.  A history of alcohol and drug abuse 
was noted.   

On a visit in June 1999, the veteran noted that his nephew in 
Texas offered to help him find employment.  At the time, his 
GAF was 45.  Medication compliance was good and his 
appearance was casual and clean.  Speech was fluent and 
affect was of a full range.  

Mood was moderately depressed.  He did not have any suicidal 
or homicidal ideations.  Appetite, energy, concentration and 
memory were within normal limits.  Regarding thought content, 
there were no gross psychotic symptoms.  

Later in June 1999, the veteran expressed his frustration 
with his inability to secure permanent employment for 10 
years.  For a long time, he had been working on assignments 
from temporary agencies.  He was contemplating a move back to 
Louisiana to stay in his late mother's home where he believed 
that his nephew was living.  His medication compliance was 
good, and he was well groomed.  He was pleasant and his 
affect was consistent with his moderately depressed mood.  He 
did not have any suicidal or homicidal ideations.  He 
reported insomnia.  Appetite, energy, concentration and 
memory were within normal limits.  His thought content did 
not reveal gross psychotic symptoms.  The examiner assigned a 
GAF score of 45.  

In August 1999, the examiner assigned a GAF score of 44.  The 
veteran's medical compliance was good.  He appeared casual 
and clean.  Speech was fluent and affect was consistent with 
his moderately depressed mood.  He did not have any suicidal 
or homicidal ideations.  Sleep had been erratic.  Appetite, 
weight, energy, concentration and memory were within normal 
limits.  Thought content did not reveal any gross 
perceptional disturbances.  It was noted that his plans to go 
to Texas had fallen through because his nephew was involved 
in a divorce and could not help him.  

When the veteran was seen on September 30, 1999, the examiner 
noted that medication compliance was good.  He was casually 
dressed and well groomed.  His speech was underproductive, 
and his mood was markedly depressed.  He denied any suicidal 
and homicidal ideations.  His affect was superficial.  He 
reported erratic sleep with some nightmares.  The examiner 
noted that his appetite, weight, energy, concentration and 
memory were within normal limits.  He denied gross psychotic 
symptoms.  The examiner diagnosed chronic PTSD, and reported 
a GAF score of 43.

When seen on November 4, 1999, the examiner described the 
veteran as well groomed.  His speech was monotonous and 
underproductive.  His mood was severely depressed.  He 
reported that at times, he felt hopeless and useless because 
his driver's license had been revoked.  His medication 
compliance was good, and his affect restricted.  He did not 
report any suicidal or homicidal ideations.  Sleep was 
irregular.  The examiner noted that his appetite, energy, 
weight, concentration, memory and orientation were within 
normal limits.  Thought content was free of gross psychotic 
symptoms.  The examiner diagnosed chronic PTSD with 
depressive features.  A GAF score of 40 was assigned.  

Pursuant to the Board's remand of September 2000, the veteran 
was afforded a VA examination.  The examination was conducted 
on February 14, 2003.  He reported that he had last worked 
part-time two years prior.  He denied applying for Social 
Security Administration (SSA) benefits.  He was living with 
his sister and was unemployed.  He had last worked two years 
prior, and his main employment over the years had been as a 
truck driver.  He reported working approximately 10 jobs, and 
that his longest period of employment had been 7 years.  

The veteran noted subjective symptoms of nightmares related 
to Vietnam, sleep problems with initial onset latency and 
frequent awakening, avoidance of movies and other media 
associated with Vietnam, isolation from others, anger and 
irritability, problems with attention and concentration, 
increased startle response, hypervigilance, depression, 
feelings of helplessness and hopelessness, and suicidal 
ideations in the past without any attempts.  

The examiner observed that the veteran was casually and 
appropriately dressed in sweatpants and a pullover shirt.  He 
was pleasant in manner and cooperative.  He showed fairly 
good social relatedness.  Attention and concentration were 
good.  Motor behavior was within normal limits.  Speech was 
of normal rate and volume.  He appeared to be of at least 
average intelligence.  He responded without hesitation and 
with fairly good elaboration with the sole exception of 
relating to his memory for events in the military surrounding 
his separation his service.  
Mental status seemed to be most notable for depressed mood, 
which appeared to be more dysthymic in nature and probably 
moderate in severity.  He did show positive affect on one 
occasion during the interview, but it was only one occasion 
and brief in nature.  The examiner did not see evidence of a 
psychotic process, and noted that all associations were 
logical and goal directed.  The examiner noted the findings 
of the psychological testing.

The examiner concluded that the evaluation supported the 
previous diagnosis of PTSD.  The examiner found that the 
severity of the condition is complicated by several factors, 
including the situational stressors of unemployment, and 
court order revocation of his driver's license due to 
reported failure to pay child support.  The examiner also 
estimated that his condition is affected by alcohol abuse, 
which appeared to be secondary to other problems.  The 
examiner did note that there are indications of long-term 
issues involving alcohol, dating back to the veteran's active 
period of service.  Results of the psychological testing 
support only mild severity of the symptoms, as did the last 
medical record entry of April 30, 2001.  The interview data 
suggested a moderate level of severity of PTSD issues.

The examiner diagnosed chronic PTSD of a moderate severity, 
moderate/severe adjustment disorder and depressed mood, 
continuous alcohol abuse and occasional cannabis abuse.  The 
examiner assigned GAF scores of 55 due to PTSD, 58 due to 
alcohol abuse, 51 due to personality disorder, and 50 due to 
adjustment disorder features.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  

Consideration is to be given to all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2002).

PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  A 30 percent evaluation is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are shown to be inadequate, the Under 
Secretary for Benefits of the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis
Preliminary Matter: Duty to Assist

There has been a significant change in the law since the 
veteran initiated his appeal in June 1999 and the Board 
remanded the case in September 2000.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).


The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of the date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  
The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He was provided with notice of the requirements for 
establishing entitlement to an increased rating for PTSD in 
the December 1998 statement of the case, and the supplemental 
statements of the case issued in September 1999 and March 
2003.  

Furthermore, with regard to notice the Board points out that 
in September 2002, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what evidence must show for entitlement; 
when and where to send pertinent information; what VA had 
done to assist the claim; and how to contact VA for 
additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind, as shown in the 
March 2003 supplemental statement of the case.  Therefore, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time, because the procedural actions 
of the RO are in agreement with and adhere to the mandates of 
this new law with respect to the duty to notify and the duty 
to assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

A review of the claims file shows that in accordance with the 
Board's September 2000 remand, the RO obtained a VA 
examination and secured treatment reports.  A December 2002 
Report of Contact shows that VA's Vocational Rehabilitation 
and Education Division was contacted to determine if they 
veteran had a current folder, but the answer was negative.  
Also, as recorded in the February 2003 VA examination report, 
the veteran denied that he ever applied for SSA benefits.  
Therefore, it is reasonable to conclude that all outstanding 
records have been secured and associated with the claims 
folder.  

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests, that any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West 2002); 66 Fed. Reg. 45620, 45630 (August 29, 
2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Initial Increased Evaluation

The veteran contends that an initial evaluation in excess of 
30 percent should be assigned for PTSD.  For the reasons 
stated below, the Board finds the following: a 50 percent 
rating is warranted for the period from March 24, 1998 to 
March 11, 1999; and a 70 percent is warranted for the period 
on and after March 12, 1999.  


March 24, 1998 to March 11, 1999

The documented findings of record show that the veteran's 
symptoms were primarily of the type and degree required for a 
30 percent rating under Diagnostic Code 9411.  For instance, 
there are recorded findings of depressed mood and chronic 
sleep impairment.  However, during this period, examinations 
have revealed restricted and constricted affect, and 
flattened affect is one of the symptoms considered when 
assigning a 50 percent rating.  

Also, the GAF scores noted during this period range from 50 
to 65.  A GAF score of 50 involves serious symptoms or any 
other serious impairment in social, occupational, or school 
functioning.  A score of 60 involves moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A score between 61 and 70 involves some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and having some meaningful relationships.  Given the reported 
GAF scores for this period, it is reasonable to find that the 
degree of impairment has ranged from mild to serious.  
Therefore, the average degree of impairment shown during this 
period, and the observations of the veteran's affect on 
examinations, the disability picture approximates the 
criteria for a 50 percent rating under Diagnostic Code 9411.  
38 C.F.R. § 4.7 (2002).  

As the disability picture presented approximates the criteria 
for a 50 percent rating, it is reasonable to find that a 
rating greater than 50 percent has not been demonstrated for 
this period.  Furthermore, the recorded findings for this 
period are devoid of reported findings consistent with the 
symptoms required to assign a higher rating.  

In light of the application of the available rating criteria 
in Diagnostic Code 9411, the Board finds that the veteran's 
disability picture approximates the criteria necessary to 
assign a rating of 50 percent for the period from March 24, 
1998 to March 11, 1999.  38 C.F.R. § 4.7 (2002).  


On and After March 12, 1999

During this period, it has been noted that the veteran's 
affect was consistent with a moderately depressed mood.  
However, markedly depressed mood was noted in September 1999 
and severe depressed mood was noted in November 1999.  Based 
on the findings of record, it is reasonable to find that the 
degree of depressed mood is more than the disturbances of 
mood required for a 50 percent rating, and approaching the 
near continuous depression affecting the ability to function 
independently which is required for a 70 percent rating.  
Furthermore, the GAF scores for this period range from 40 to 
45, which demonstrates a decline when compared with the 
preceding period.  A GAF score of 40 to 50 contemplates some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking or mood.  

When the veteran was examined by VA in February 2003 he 
reported that he had last worked only part time two years 
prior.  His main job was as a truck driver, and his 
previously employment comprised 10 jobs, a clear indication 
of instability with respect to employment.  Symptomatology 
associated with PTSD was reported to be ongoing and the 
veteran continued to lead a somewhat isolative existence.  
While no specific attempts were reported, suicidal ideation 
was clearly prominent.  

Moreover, the VA examiner pointed out that PTSD 
symptomatology and severity was clearly complicated by 
several factors, particularly the stresses of unemployment.  
No improvement in the underlying symptomatic manifestations 
of PTSD was shown on examination.

In view of the foregoing most recently conducted VA 
examination, the Board no basis upon which to assign a an 
evaluation other than the 70 percent evaluation indicated in 
the earlier dated VA examinations discussed above.  Having 
determined that the record for this appellate period at issue 
supports a 70 percent evaluation, the Board finds that PTSD 
has not been shown to be productive of total disablement 
consistent with assignment of a 100 percent evaluation.

In this regard, the Board finds that PTSD, while it has 
adversely affected the veteran's ability to work and been 
productive of instability, it has not been shown to produce 
total occupational impairment.  In the same manner, while 
PTSD has resulted in some degree of an isolative existence 
for the veteran, it has not relegated him to total social 
isolation.  The veteran retains satisfactory control of his 
mental faculties and his thought processes or communication 
are not grossly impaired.  He has not been shown to be 
disoriented, experienced loss of memory including names.  He 
has not been unable to perform activities of daily living to 
tend to his personal hygiene, nor has he demonstrated 
inappropriate behavior or shown to suffer from persistent 
delusions or hallucinations.  The criteria for a 1000 percent 
evaluation are clearly not met.


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to see all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify potential theories of entitlement to a benefit under 
the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided and considered the criteria for extraschedular 
evaluation, it did not grant entitlement to an increased 
evaluation for PTSD on this basis.

The CAVC has further hold that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director of Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, PTSD 
has not required frequent inpatient care, and while it has 
adversely affected his employment, it has not been shown to 
have markedly interfered therewith.

The Board finds that the disability evaluations assigned for 
the appellate periods at issue adequately compensate the 
veteran for the nature and extent of severity of PTSD.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  


ORDER

Entitlement to an initial rating of 50 percent for PTSD from 
March 24, 1998 to March 11, 1999 is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to a 70 percent rating for PTSD on and after 
March 12, 1999, is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

